PER CURIAM.
Donnie Ray White appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking jail time credit totaling 235 days allegedly spent awaiting sentencing for violation of probation. The trial court awarded 160 days of jail time credit.
The trial court summarily denied his rule 3.800(a) motion based on the plea agreement. We have reviewed this plea agreement and find that it does not demonstrate that appellant waived entitlement to credit for all of the time he served in jail awaiting sentencing for violation of probation. See Williams v. State, 711 So.2d 1369 (Fla. 4th DCA 1998); Silverstein v. State, 654 So.2d 1040 (Fla. 4th DCA 1995).
Therefore, the order denying relief is reversed and the case is remanded for attachment of further portions of the record conclusively showing that appellant is not entitled to any relief or for relief to be granted by the trial court.
REVERSED and REMANDED.
STONE, POLEN and STEVENSON, JJ., concur.